--------------------------------------------------------------------------------

EXHIBIT 10.2
 
FORM OF
META FINANCIAL GROUP, INC.
2002 OMNIBUS INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (the “Agreement”) is hereby made and entered
into as of November 16, 2016 by Meta Financial Group, Inc. (the “Corporation”)
and J. Tyler Haahr (the “Grantee”), in accordance with the Meta Financial Group,
Inc. 2002 Omnibus Incentive Plan, as it may be amended from time to time (the
“Plan”).  Any capitalized term used but not defined in this Agreement shall have
the meaning set forth in the Plan.


WHEREAS, the Grantee entered into an Employment Agreement (the “Employment
Agreement”) with MetaBank, a wholly owned subsidiary of the Corporation,
effective October 1, 2016;


WHEREAS, in consideration of the Grantee’s execution of the Employment
Agreement, the Committee has determined that it is in the best interests of the
Corporation and its shareholders to grant the award of Performance-Based
Restricted Shares provided for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.         Restricted Shares.  Effective November 16, 2016 (the “Grant Date”),
the Corporation hereby awards to the Grantee 89,156 shares (the “Restricted
Shares”) of the common stock of the Corporation, par value $.01 per share
(“Common Stock”), pursuant to the Plan and subject to the restrictions and other
terms and conditions set forth in this Agreement.  A copy of the Plan, as
currently in effect, is incorporated by reference and is attached to this
Agreement.


2.         Transfer Restrictions and Restriction Period.



 
a.
During the period commencing on the Grant Date and ending on October 1, 2024
(the “Restriction Period”), any unvested Restricted Shares may not be sold,
assigned, transferred, pledged or otherwise encumbered by the Grantee, except by
will or the laws of descent and distribution in the event of the Grantee’s
death, pursuant to a qualified domestic relations order as defined in the Code
or the rules thereunder, or as provided in this Agreement.  Except as otherwise
provided in the Plan or this Agreement or as determined by the Committee in its
discretion in accordance with Section 6(b) of the Plan, provided that the
Grantee maintains Continuous Service during the Restriction Period, and the
required performance criteria set forth in Section 2.b. of this Agreement are
satisfied, the Restricted Shares shall vest and become transferable in
accordance with the following schedule (provided that any fractional shares
resulting from application of the following schedule will be reduced to the
nearest whole share and released from the restrictions hereunder only upon such
fractional share becoming a whole share under the terms of this Agreement):

 

--------------------------------------------------------------------------------

Vesting Date
Number of Restricted Shares that Vest
October 1, 2017
11,145
October 1, 2018
11,145
October 1, 2019
11,145
October 1, 2020
11,145
October 1, 2021
11,144
October 1, 2022
11,144
October 1, 2023
11,144
October 1, 2024
11,144

 

b.
For  the four quarters ending June 30 immediately preceding each Vesting Date in
Section 2.a. of this Agreement (the “Measurement Period”), the Committee shall
certify whether MetaBank (together with its Affiliates, as applicable) has
satisfied capital requirements under the Basel III Capital Rules or such other
capital requirements as may be promulgated by the Federal Reserve and the Office
of the Comptroller of the Currency (or their successors having jurisdiction over
such matters) (the “Capital Requirements”); provided that, solely for the
October 1, 2017 Vesting Date, the Measurement Period shall be the period
beginning January 1, 2017 and ending June 30, 2017.  If the Committee determines
that MetaBank (and applicable Affiliates) has not satisfied the Capital
Requirements for the Measurement Period preceding the applicable Vesting Date,
the number of Restricted Shares that would otherwise vest on the applicable
Vesting Date following the Measurement Period shall be forfeited without
consideration therefor.  The Committee shall look at the Capital Requirements
for each Measurement Period immediately preceding each Vesting Date in Section
2.a. and make a good faith determination as to whether the Capital Requirements
have been satisfied with respect to the Measurement Period preceding the
applicable Vesting Date and such decision shall not affect any portion of the
Restricted Shares that are scheduled to vest in subsequent fiscal years.



3.         Documentation of Restricted Shares.  As of the Grant Date, the
Corporation shall issue Common Stock either in certificate form or book-entry
form in the Grantee’s name with respect to the Restricted Shares and such
certificates shall be held on behalf of the Grantee until such Restricted Shares
become vested as described in Section 2 above.  Such certificates shall bear the
following (or a similar) legend or, if issued in book-entry, include a similar
notation:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Corporation’s 2002 Omnibus Incentive Plan, as amended, and an agreement
entered into between the registered owner and the Corporation.  Copies of such
Plan and the agreement are on file in the offices of the Secretary of the
Corporation, 5501 South Broadband Lane, Sioux Falls, South Dakota 57108.”


The Corporation may require the Grantee to execute and deliver stock powers in
favor of the Corporation with respect to the certificates representing the
Restricted Shares.
 
2

--------------------------------------------------------------------------------

4.         Delivery of Shares of Common Stock.  Upon the vesting of the
Restricted Shares in accordance with Section 2, the Corporation shall, as
applicable, either remove the restrictive notations on any such shares of
Restricted Stock issued in book-entry form or deliver to the Grantee (or, if the
Grantee has died, the Grantee’s legal representative) a certificate representing
such Common Stock free of the restrictions described in Section 2 and excluding
the restrictive legend described in Section 3.


The Corporation’s obligation to deliver shares of Common Stock hereunder shall,
if the Committee so requires, be conditioned upon the receipt of a
representation as to the investment intention of the Grantee or any other person
to whom such shares are to be delivered, in such form as the Committee shall
determine to be necessary or advisable to comply with the Securities Act of
1933, as amended, or any other federal, state or local securities law or
regulation.  In requesting any such representation, the Committee may provide
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act of 1933 or other securities law or
regulation.  The Corporation shall not be required to deliver any Common Stock
upon the vesting of the Restricted Shares prior to (i) the admission of such
shares to listing on any stock exchange or system on which the shares of Common
Stock may then be listed, and (ii) the completion of such registration or other
qualification of such shares under any state or federal law, rule or regulation
as the Committee shall determine to be necessary or advisable.


5.         Termination of Service or Death of the Grantee.  Except as otherwise
provided in the Employment Agreement, if the Grantee ceases Continuous Service
for any reason other than death, total or partial disability, Retirement,
termination without Cause, or resignation for Good Reason (“Cause” and “Good
Reason” shall have the same meanings as defined by the Employment Agreement),
all Restricted Shares that are unvested at the time of such termination of
Continuous Service automatically shall be forfeited to the Corporation.  If the
Grantee ceases to maintain Continuous Service due to death, total or partial
disability, Retirement, or termination without Cause, or resignation for Good
Reason, all Restricted Shares that are unvested at the time of such termination
of Continuous Service shall vest in accordance with the terms of the Grantee’s
Employment Agreement with MetaBank, or if such Employment Agreement is silent
with respect to such matters, then in accordance with the Plan, as applicable. 
If the Continuous Service of the Grantee is terminated for Cause, all rights
under this Agreement shall expire immediately upon the Corporation’s
notification to the Grantee of such termination.


6.         Adjustments for Changes in Capitalization of the Corporation.  In the
event of any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the number of shares of Common Stock, the
number and class of shares covered by this Agreement shall be proportionately
and equitably adjusted by the Committee, whose determination shall be
conclusive.


7.         Effect of Change in Control.  Without limiting any rights of the
Committee under the Plan, the treatment of unvested Restricted Shares in
connection with a “Change of Control” (as defined in the Employment Agreement)
shall be determined under the Grantee’s Employment Agreement with MetaBank.
 
3

--------------------------------------------------------------------------------

8.         Stockholder Rights with respect to Restricted Shares.  Subject to the
restrictions and limitations set forth in the Plan and this Agreement, the
Grantee shall have all of the rights of a stockholder of the Corporation with
respect to the Restricted Shares, including, but not limited to, the right to
receive all dividends paid on the Restricted Shares and the right to vote the
Restricted Shares.


9.         Binding Effect of Agreement.  The provisions of this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the parties
hereto and the successors and assigns of the Corporation and any person to whom
the Restricted Shares are transferred by will or by the laws of descent and
distribution.


10.       Withholding Tax.  Upon the vesting of the Restricted Shares in
accordance with Section 2 (or at such earlier time, if any, that the Grantee
elects under Code Section 83(b) to include the value of the Restricted Shares in
taxable income), the Corporation shall have the right to: (i) require the
Grantee or such other person to pay to the Corporation the amount of any taxes
which the Corporation or any of its Affiliates is required to withhold with
respect to such Restricted Shares; (ii) to retain, or sell without notice, a
sufficient number of such shares to cover the amount required to be withheld or
in lieu of any of the foregoing; or (iii) to withhold a sufficient sum from the
Grantee’s compensation payable by the Corporation to satisfy the Corporation’s
tax withholding requirements.  The Corporation shall have the right to deduct
from any dividends paid with respect to the Restricted Shares the amount of any
taxes the Corporation is required to withhold with respect to such dividend
payments.  The Corporation’s method of satisfying its withholding obligations
shall be solely in the discretion of the Corporation, subject to applicable
federal, state and local law.


11.       Notices.  All notices hereunder to the Corporation shall be delivered
or mailed to it addressed to the Secretary of Meta Financial Group, Inc., 5501
South Broadband Lane, Sioux Falls, South Dakota 57108.  Any notices hereunder to
the Grantee shall be delivered personally or mailed to the Grantee’s address
noted below.  Such addresses for the service of notices may be changed at any
time provided written notice of the change is furnished in advance to the
Corporation or to the Grantee, as the case may be.


12.       Plan and Plan Interpretations as Controlling.  Except as otherwise
explicitly noted in this Agreement, or by reference the Employment Agreement,
this Agreement and the terms and conditions set forth herein are subject in all
respects to the terms and conditions of the Plan, which are controlling.  All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Grantee or his legal representatives with regard to any
question arising under this Agreement or under the Plan.


13.       Grantee Service.  Nothing in this Agreement shall limit the right of
the Corporation or any of its Affiliates to terminate the Grantee’s service as a
director, officer or employee, or otherwise impose upon the Corporation or any
of its Affiliates any obligation to employ or accept the services of the
Grantee.
 
4

--------------------------------------------------------------------------------

14.       Grantee Acceptance.  The Grantee shall signify his/her acceptance of
the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy of this Agreement to the Corporation at the
address set forth in Section 11 above.  In signing this Agreement, the Grantee,
to the extent such Grantee is an executive officer, director or ten percent
stockholder of the Corporation or MetaBank acknowledges that the Restricted
Shares may not be sold or otherwise transferred by the Grantee except in
accordance with the provisions of Section 16 of the Securities Act of 1934, as
amended from time to time.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


META FINANCIAL GROUP, INC.
 
GRANTEE
         
By:
/s/ Rodney G. Muilenburg
 
/s/ J. Tyler Haahr
   
Rodney G. Muilenburg
 
J. Tyler Haahr
   
Chairman, Compensation Committee
     


 
5

--------------------------------------------------------------------------------